UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/13 The following N-CSR relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - Dreyfus Large Cap Equity Fund - Dreyfus Large Cap Growth Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Large Cap Equity Fund SEMIANNUAL REPORT June 30, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 18 Notes to Financial Statements 29 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Large Cap Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Large Cap Equity Fund, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period marked the strongest first-half-of-the-year performance for U.S. stocks in 14 years. Despite heightened volatility during the second quarter stemming from signals that the Federal Reserve Board (the “Fed”) is likely to back away from its quantitative easing program later this year, equity investors generally responded positively to improved U.S. economic trends. Data from recovering labor and housing markets proved especially encouraging to investors, helping to support higher stock prices across most market sectors, investment styles, and capitalization ranges. We continue to believe that the U.S. economy is poised for sustained growth over the next several years. Pent-up demographic demand could drive continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending. Although the Fed’s shift to a more moderately stimulative monetary policy stance is likely to spark bouts of short-term volatility, we currently expect positive economic trends to support corporate earnings and stock prices over the longer term.As always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by Irene D. O’Neill, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Large Cap Equity Fund’s Class A shares produced a total return of 12.43%, Class C shares returned 11.93%, and Class I shares returned 12.57%. 1 In comparison, the total return of the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (the “Index”), was 13.82% for the same period. 2 U.S. stocks generally rallied over the first six months of 2013 as investors responded positively to improving economic data. The fund produced lower returns than its benchmark, mainly due to shortfalls in the information technology, consumer discretionary, and health care sectors. The Fund’s Investment Approach The fund seeks to provide long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of large-capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund invests primarily in large, established companies that we believe have proven track records and the potential for superior relative earnings growth. The investment process begins with a top-down assessment of broad economic, political, and social trends and their implications for different market and industry sectors. Using a bottom-up approach, fundamental research is used to identify companies with characteristics such as: earnings power unrecognized by the market; sustainable revenue and cash flow growth; positive operational and/or financial catalysts; attractive relative value versus history and peers, and strong or improving financial condition. Recovering Economy Fueled Equity Market’s Gains The year began in the wake of uncertainty surrounding automatic U.S. tax hikes and U.S. government spending cuts scheduled for the start of the year, but last-minute legislation to address the tax increases quickly alleviated investors’ worries. Subsequently, investors responded positively to several economic trends, including The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) improved U.S. employment and U.S. housing market data, and to aggressively accommodative monetary policies implemented by the Federal Reserve Board (the “Fed”) and other central banks. As a result, by mid-May the Index reached a new record high. In late May, remarks by Fed chairman Ben Bernanke were widely interpreted as a signal that U.S. monetary policymakers were likely to back away from an ongoing quantitative easing program sooner than expected.As a result, most financial markets encountered heightened volatility, erasing some of the stock market’s previous short term gains. For most of 2013, capital flows were primarily driven into dividend-paying stocks. However, investors began to turn away from relatively conservative, dividend-paying stocks and toward more growth-oriented stocks. Fund Participated Substantially in Market’s Gains Although the fund participated in most of the benchmark’s gains over the first six months of the year, its performance compared to the Index was constrained by security selection shortfalls in the information technology sector, where consumer electronics giant Apple struggled with intensifying competitive pressures amid a dearth of new products. Enterprise software developer salesforce.com lost value after acquiring a company that is expected to be dilutive of earnings over the near term. Data centers operator Equinix encountered softer demand for its services and delays in its conversion to a real estate investment trust. In addition, the fund did not own some of the sector’s better performers, some of which rallied despite what we believe to be weak business fundamentals. The consumer discretionary sector was undermined by cruise line Carnival after some highly publicized service failures. Discount retailer Family Dollar Stores struggled to achieve earnings growth, and the fund did not own some of the better performers in the retailing industry. In the health care sector, underweighted exposure to large pharmaceutical developers prevented the fund from participating more fully in their gains, while Shire and Teva Pharmaceutical Industries struggled with competitive pressures in the generic drugs segment. 4 The fund achieved better relative results in the financials sector, where rising financial markets produced gains for State Street, MetLife, PNC Financial Services, and IntercontinentalExchange. Strong performers in the utilities sector included Sempra Energy and CenterPoint Energy, both of which benefited in advance of corporate reorganizations that are expected to unlock shareholder value. Finally, in the energy sector, refiner Valero Energy and oil services provider Halliburton reported better-than-expected earnings due to higher refining margins and more effective cost controls, respectively. Finding Ample Opportunities Among Large-Cap Stocks We have been encouraged by positive economic data, which suggests to us that sustained domestic and global economic growth is likely to persist, potentially fueling further rallies among stocks that tend to be sensitive to changes in the economic cycle. However, in the wake of the market’s recent gains, selectivity is likely to be key to investment success, and our stock selection process has continued to find opportunities among companies that, in our analysis, have created internal catalysts for earnings growth. July 15, 2013 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on the redemption of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement through May 1, 2014, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Equity Fund from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ 6.00 $ 10.09 $ 4.16 Ending value (after expenses) $ 1,124.30 $ 1,119.30 $ 1,125.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ 5.71 $ 9.59 $ 3.96 Ending value (after expenses) $ 1,019.14 $ 1,015.27 $ 1,020.88 † Expenses are equal to the fund’s annualized expense ratio of 1.14% for Class A, 1.92% for Class C and .79% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—98.1% Shares Value ($) Automobiles & Components—.9% Johnson Controls 64,090 Banks—4.6% PNC Financial Services Group 73,870 5,386,600 Wells Fargo & Co. 140,500 5,798,435 Capital Goods—10.1% Caterpillar 31,140 2,568,739 Dover 44,100 3,424,806 Eaton 58,900 3,876,209 General Electric 164,630 3,817,770 Honeywell International 47,770 3,790,072 Ingersoll-Rand 64,600 3,586,592 United Technologies 37,670 3,501,050 Consumer Durables & Apparel—1.0% PVH 19,090 Consumer Services—2.4% Las Vegas Sands 53,660 2,840,224 Yum! Brands 41,710 2,892,171 Diversified Financials—7.8% Capital One Financial 42,800 2,688,268 IntercontinentalExchange 24,980 a 4,440,445 Invesco 143,646 4,567,943 JPMorgan Chase & Co. 46,420 2,450,512 State Street 75,270 4,908,357 Energy—11.8% Chevron 40,950 4,846,023 Exxon Mobil 41,280 3,729,648 Halliburton 79,490 3,316,323 Marathon Oil 90,400 3,126,032 National Oilwell Varco 43,200 2,976,480 Occidental Petroleum 25,630 2,286,965 Schlumberger 32,050 2,296,703 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Southwestern Energy 80,000 a 2,922,400 Valero Energy 97,150 3,377,906 Food & Staples Retailing—1.3% Costco Wholesale 27,580 Food, Beverage & Tobacco—6.8% Beam 53,160 3,354,928 Coca-Cola 68,190 2,735,101 Mondelez International, Cl. A 97,640 2,785,669 PepsiCo 58,740 4,804,345 Philip Morris International 33,460 2,898,305 Health Care Equipment & Services—2.9% Covidien 46,750 2,937,770 Express Scripts Holding 66,430 a 4,098,067 Household & Personal Products—2.1% Procter & Gamble 65,665 Insurance—4.8% Aon 64,350 4,140,922 MetLife 102,700 4,699,552 Travelers 36,800 2,941,056 Materials—2.7% Celanese, Ser. A 53,600 2,401,280 Freeport-McMoRan Copper & Gold 56,500 1,559,965 Nucor 57,800 2,503,896 Media—3.0% Comcast, Cl. A 60,170 2,519,920 Walt Disney 77,650 4,903,597 Pharmaceuticals, Biotech & Life Sciences—9.6% Actavis 24,910 a 3,144,140 Bristol-Myers Squibb 79,900 3,570,731 8 Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Gilead Sciences 65,830 a 3,371,154 GlaxoSmithKline, ADR 77,450 3,870,176 Pfizer 84,240 2,359,562 Shire, ADR 33,190 3,156,701 Teva Pharmaceutical Industries, ADR 99,600 3,904,320 Retailing—3.8% Amazon.com 13,200 a 3,665,508 CST Brands 4 a 123 Family Dollar Stores 28,390 1,768,981 Lowe’s 93,500 3,824,150 Semiconductors & Semiconductor Equipment—1.8% Broadcom, Cl. A 82,350 Taiwan Semiconductor Manufacturing, ADR 92,260 1,690,203 Software & Services—11.9% Accenture, Cl. A 36,120 2,599,195 Adobe Systems 86,250 a 3,929,550 Equinix 16,720 a 3,088,518 Google, Cl. A 9,250 a 8,143,422 International Business Machines 12,250 2,341,097 salesforce.com 98,670 a 3,767,221 Yahoo! 202,990 a 5,097,079 Technology Hardware & Equipment—3.8% Apple 11,650 4,614,332 QUALCOMM 19,690 1,202,665 SanDisk 56,600 a 3,458,260 Telecommunication Services—1.8% AT&T 41,150 1,456,710 Verizon Communications 58,680 2,953,951 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Transportation—.8% Union Pacific 12,100 Utilities—2.4% CenterPoint Energy 128,100 3,009,069 Sempra Energy 35,550 2,906,568 Total Common Stocks (cost $209,462,943) Other Investment—1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,542,099) 3,542,099 b Total Investments (cost $213,005,042) % Cash and Receivables (Net) .5 % Net Assets % ADR—American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 11.9 Materials 2.7 Energy 11.8 Consumer Services 2.4 Capital Goods 10.1 Utilities 2.4 Pharmaceuticals, Household & Personal Products 2.1 Biotech & Life Sciences 9.6 Semiconductors & Diversified Financials 7.8 Semiconductor Equipment 1.8 Food, Beverage & Tobacco 6.8 Telecommunication Services 1.8 Insurance 4.8 Money Market Investment 1.4 Banks 4.6 Food & Staples Retailing 1.3 Retailing 3.8 Consumer Durables & Apparel 1.0 Technology Hardware & Equipment 3.8 Automobiles & Components .9 Media 3.0 Transportation .8 Health Care Equipment & Services 2.9 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 209,462,943 239,027,411 Affiliated issuers 3,542,099 3,542,099 Cash 423,565 Receivable for investment securities sold 1,631,069 Receivable for shares of Common Stock subscribed 586,375 Dividends receivable 300,846 Prepaid expenses 19,079 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 154,889 Payable for investment securities purchased 1,624,164 Payable for shares of Common Stock redeemed 5,005 Accrued expenses 40,372 Net Assets ($) Composition of Net Assets ($): Paid-in capital 247,970,432 Accumulated undistributed investment income—net 1,218,424 Accumulated net realized gain (loss) on investments (35,047,310 ) Accumulated net unrealized appreciation (depreciation) on investments 29,564,468 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 878,605 198,442 242,628,967 Shares Outstanding 69,359 15,441 18,280,318 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $8,391 foreign taxes withheld at source): Unaffiliated issuers 2,078,551 Affiliated issuers 1,431 Income from securities lending—Note 1(b) 1,292 Total Income Expenses: Management fee—Note 3(a) 760,913 Professional fees 26,532 Registration fees 20,640 Custodian fees—Note 3(c) 13,908 Prospectus and shareholders’ reports 13,409 Shareholder servicing costs—Note 3(c) 11,492 Directors’ fees and expenses—Note 3(d) 10,067 Loan commitment fees—Note 2 1,107 Distribution fees—Note 3(b) 687 Miscellaneous 4,025 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (448 ) Less—reduction in fees due to earnings credits—Note 3(c) (47 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 23,178,331 Net realized gain (loss) on financial futures 412,825 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 565,749 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 1,218,989 2,807,145 Net realized gain (loss) on investments 23,591,156 6,343,854 Net unrealized appreciation (depreciation) on investments 565,749 20,833,978 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (5,771 ) (3,602 ) Class C Shares (1,642 ) — Class I Shares (2,796,096 ) (1,706,543 ) Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 474,058 382,444 Class C Shares 88,046 121,882 Class I Shares 61,956,666 66,162,556 Dividends reinvested: Class A Shares 4,986 3,270 Class C Shares 1,435 — Class I Shares 690,049 315,000 Cost of shares redeemed: Class A Shares (325,211 ) (311,681 ) Class C Shares (98,637 ) (44,848 ) Class I Shares (69,147,263 ) (36,698,907 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 227,489,500 169,284,952 End of Period Undistributed investment income—net 1,218,424 2,802,944 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Capital Share Transactions: Class A a Shares sold 37,986 34,519 Shares issued for dividends reinvested 405 289 Shares redeemed (26,712 ) (28,490 ) Net Increase (Decrease) in Shares Outstanding Class C a Shares sold 6,967 10,727 Shares issued for dividends reinvested 114 — Shares redeemed (7,625 ) (4,221 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 4,737,008 5,716,498 Shares issued for dividends reinvested 53,492 26,582 Shares redeemed (5,474,203 ) (3,215,643 ) Net Increase (Decrease) in Shares Outstanding ) a During the period ended June 30, 2013, 3,922 Class C shares representing $52,365 were exchanged for 3,985 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the fund’s Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, respectively, of the fund’s predecessor, BNY Hamilton Large Cap Equity Fund (“Hamilton Large Cap Equity Fund”), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the fund’s Class A and Class I shares thereafter. Before the fund commenced operations, all of the net assets of the Hamilton Large Cap Equity Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s and the fund’s predecessor’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Class A Shares † (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 11.38 9.79 10.45 9.14 7.16 14.61 Investment Operations: Investment income—net a .05 .11 .06 .03 .05 .12 Net realized and unrealized gain (loss) on investments 1.36 1.54 (.66 ) 1.35 1.93 (6.80 ) Total from Investment Operations 1.41 1.65 (.60 ) 1.38 1.98 (6.68 ) Distributions: Dividends from investment income—net (.12 ) (.06 ) (.06 ) (.08 ) — (.09 ) Dividends from net realized gain on investments — (.56 ) Return of capital — (.12 ) Total Distributions (.12 ) (.06 ) (.06 ) (.08 ) — (.77 ) Settlement payment from unaffiliated third party — — — .01 — — Net asset value, end of period 12.67 11.38 9.79 10.45 9.14 7.16 Total Return (%) b 12.43 c 16.90 (5.78 ) 15.23 d 27.62 (47.50 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.24 e 1.30 1.34 2.04 3.75 1.11 Ratio of net expenses to average net assets 1.14 e 1.25 1.17 1.50 1.50 1.03 Ratio of net investment income to average net assets .81 e .96 .56 .30 .61 .99 Portfolio Turnover Rate 45.80 c 34.07 47.87 43.92 59.68 77 Net Assets, end of period ($ x 1,000) 879 657 503 374 262 170 † Represents information for Class A shares of the fund’s predecessor, Hamilton Large Cap Equity Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d If settlement payment from an unaffiliated third party was not made, total return would have been 15.12%. e Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2013 Year Ended December 31, Class C Shares (Unaudited) 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 11.57 9.97 10.68 9.40 7.38 11.05 Investment Operations: Investment income (loss)—net b .00 c .03 (.03 ) (.02 ) (.00 ) c .02 Net realized and unrealized gain (loss) on investments 1.38 1.57 (.66 ) 1.39 2.02 (3.69 ) Total from Investment Operations 1.38 1.60 (.69 ) 1.37 2.02 (3.67 ) Distributions: Dividends from investment income—net (.10 ) — (.02 ) (.09 ) — — Settlement payment from unaffiliated third party — — — .00 c — — Net asset value, end of period 12.85 11.57 9.97 10.68 9.40 7.38 Total Return (%) d 11.93 e 16.05 (6.47 ) 14.69 f 27.37 (33.21 ) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.02 g 2.21 2.04 2.02 2.26 1.88 g Ratio of net expenses to average net assets 1.92 g 2.02 2.00 1.98 2.02 1.86 g Ratio of net investment income (loss) to average net assets .03 g .31 (.24 ) (.18 ) (.02 ) .85 g Portfolio Turnover Rate 45.80 e 34.07 47.87 43.92 59.68 77 Net Assets, end of period ($ x 1,000) 198 185 94 55 37 7 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f The impact of the settlement payment from an unaffiliated third party on total return amounted to less than .01%. g Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2013 Year Ended December 31, Class I Shares † (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 11.95 10.26 10.95 9.55 7.40 14.66 Investment Operations: Investment income—net a .07 .16 .10 .10 .11 .16 Net realized and unrealized gain (loss) on investments 1.43 1.63 (.69 ) 1.41 2.04 (6.63 ) Total from Investment Operations 1.50 1.79 (.59 ) 1.51 2.15 (6.47 ) Distributions: Dividends from investment income—net (.18 ) (.10 ) (.10 ) (.12 ) — (.11 ) Dividends from net realized gain on investments — (.56 ) Return of capital — (.12 ) Total Distributions (.18 ) (.10 ) (.10 ) (.12 ) — (.79 ) Settlement payment from unaffiliated third party — — — .01 — — Net asset value, end of period 13.27 11.95 10.26 10.95 9.55 7.40 Total Return (%) 12.57 b 17.46 (5.46 ) 16.09 c 29.05 (45.91 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .79 d .81 .81 .80 .86 .80 Ratio of net expenses to average net assets .79 d .81 .81 .77 .78 .79 Ratio of net investment income to average net assets 1.12 d 1.39 .92 1.02 1.37 1.41 Portfolio Turnover Rate 45.80 b 34.07 47.87 43.92 59.68 77 Net Assets, end of period ($ x 1,000) 242,629 226,648 168,688 194,970 184,456 204,051 † Represents information for Institutional shares of the fund’s predecessor, Hamilton Large Cap Equity Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Not annualized. c If settlement payment from an unaffiliated third party was not made, total return would have been 15.99%. d Annualized. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Large Cap Equity Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eight series, including the fund. The fund’s investment objective seeks to provide long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 250 million shares of $.001 par value Common Stock.The fund currently offers three Classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The sales charge may be reduced or waived for certain purchases of Class A shares. Effective April 1, 2013, pursuant to new/modified front-end sales charge waivers, Class A shares of the fund may be purchased at net asset value without payment of a sales charge by (a) investors who participate in a self-directed investment brokerage account program offered by financial intermediaries that have entered 18 into an agreement with the fund’s Distributor (financial intermediaries offering self-directed investment brokerage accounts may or may not charge their customers a transaction fee) and (b) investors who purchase Class A shares directly through the fund’s Distributor, and either (i) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account with the Distributor in a Dreyfus-managed fund since on or before February 28, 2006, or (ii) such purchase is for a self-directed investment account that may or may not be subject to a transaction fee. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unad- The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) justed quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. 20 Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers.These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day.These securities are generally categorized within Level 1 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 226,406,011 — — Equity Securities— Foreign Common Stocks † 12,621,400 — — Mutual Funds 3,542,099 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income 22 earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2013,The Bank of New York Mellon earned $554 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 3,572,157 50,338,462 50,368,520 3,542,099 1.4 Dreyfus Institutional Cash Advantage Fund — 8,167,648 8,167,648 — — Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $58,575,343 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to December 31, 2012. If not applied, the carryover expires in fiscal year 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $1,710,145. The tax character of current year distributions will be determined at the end of the current fiscal year. 24 NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2013, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at an annual rate of .70% of the value of the fund’s average daily net assets and is payable monthly.The Manager has contractually agreed from January 1, 2013 through May 1, 2014, to waive receipt of its fees and/or assume the direct expenses of the fund, so that the expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed .90% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertaking, amounted to $448 during the period ended June 30, 2013. During the period ended June 30, 2013, the Distributor retained $403 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended June 30, 2013, Class C shares were charged $687 pursuant to the Plan. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2013, Class A and Class C shares were charged $909 and $229, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $6,620 for transfer agency services and $328 for cash management services. Cash management fees were partially offset by earnings credits of $47.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensatesThe Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $13,908 pursuant to the custody agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period 26 ended June 30, 2013, the fund was charged $185 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $138,522, Distribution Plan fees $96, Shareholder Services Plan fees $209, custodian fees $9,208, Chief Compliance Officer fees $4,630 and transfer agency fees $2,229, which are offset against an expense reimbursement currently in effect in the amount of $5. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2013, amounted to $98,533,862 and $106,404,902, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended June 30, 2013 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change.Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. At June 30, 2013, there were no financial futures outstanding. At June 30, 2013, accumulated net unrealized appreciation on investments was $29,564,468, consisting of $34,189,327 gross unrealized appreciation and $4,624,859 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2013, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the various periods, except for the one-year period when the fund’s performance was above the Performance Group and Performance Universe medians. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index and noted that the fund’s performance was above the index’s performance in six of the ten years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons.The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was below 30 the Expense Group median and above the Expense Universe median and the fund’s total expense ratio was above the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until May 1, 2014, so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings, acquired fund fees and extraordinary expenses) do not exceed .90% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit.The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus.The Board also noted the expense limitation arrangement and The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) its effect on Dreyfus’ profitability. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level.The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s improved performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. 32 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years.The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 33 Dreyfus Large Cap Growth Fund SEMIANNUAL REPORT June 30, 2013 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements 29 Information About the Renewal of the Fund’s Management Agreement FOR MORE INFORMATION Back Cover Dreyfus Large Cap Growth Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Large Cap Growth Fund, covering the six-month period from January 1, 2013, through June 30, 2013. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The reporting period marked the strongest first-half-of-the-year performance for U.S. stocks in 14 years. Despite heightened volatility during the second quarter stemming from signals that the Federal Reserve Board (the “Fed”) is likely to back away from its quantitative easing program later this year, equity investors generally responded positively to improved U.S. economic trends. Data from recovering labor and housing markets proved especially encouraging to investors, helping to support higher stock prices across most market sectors, investment styles, and capitalization ranges. We continue to believe that the U.S. economy is poised for sustained growth over the next several years. Pent-up demographic demand could drive continued expansion in the housing market, and higher home equity levels may bolster consumer confidence and spending. Although the Fed’s shift to a more moderately stimulative monetary policy stance is likely to spark bouts of short-term volatility, we currently expect positive economic trends to support corporate earnings and stock prices over the longer term.As always, we urge you to discuss our observations with your financial adviser. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2013 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2013, through June 30, 2013, as provided by Irene D. O’Neill, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2013, Dreyfus Large Cap Growth Fund’s Class A shares produced a total return of 11.30%, Class C shares returned 10.84%, and Class I shares returned 11.49%. 1 In comparison, the Russell 1000 Growth Index (the “Index”), the fund’s benchmark, achieved a total return of 11.80%. 2 U.S. stocks generally rallied over the first six months of 2013 as investors responded positively to improving economic data with increased appetites for risk. The fund produced modestly lower returns than its benchmark, mainly due to shortfalls in the consumer staples and consumer discretionary sectors. The Fund’s Investment Approach The fund seeks to provide long-term capital appreciation.To pursue its goal, the fund normally invests at least 80% of its assets in equity securities of large-capitalization companies with market capitalizations of $5 billion or more at the time of purchase. The fund’s investment philosophy is based on the premise that earnings growth is the primary determinant of long-term stock appreciation.With this, we use an approach that combines top-down and bottom-up analysis, so stock selection and sector allocation are both factors in determining the fund’s holdings. Fundamental financial analysis is used to identify companies with characteristics such as: expected earnings growth rate exceeds market and industry trends; potential for positive earnings surprise relative to market expectations; positive operational or financial catalysts; attractive valuation based on growth prospects; and strong financial condition. Recovering Economy Fueled Equity Market’s Gains The year began in the wake of uncertainty surrounding automatic U.S. tax hikes and U.S. government spending cuts scheduled for the start of the year, but last-minute legislation to address the tax increases quickly alleviated investors’ worries. Subsequently, investors responded positively to several economic trends, including improved U.S. employment and U.S. housing market data, and to aggressively The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) accommodative monetary policies implemented by the Federal Reserve Board (the “Fed”) and other central banks.As a result, by mid-May the Standard & Poor’s 500 Composite Stock Price Index reached a new record high. In late May, remarks by Fed chairman Ben Bernanke were widely interpreted as a signal that U.S. monetary policymakers were likely to back away from an ongoing quantitative easing program sooner than expected.As a result, most financial markets encountered heightened volatility, erasing some of the stock market’s previous short-term gains. For most of 2013, capital flows were primarily driven into dividend-paying stocks. However, investors began to turn away from relatively conservative, dividend-paying stocks and toward more growth-oriented stocks. Fund Participated Substantially in Market’s Gains Although the fund participated in most of the benchmark’s gains over the first six months of the year, its performance compared to the Index was constrained by security selection shortfalls in the consumer discretionary sector, where cruise line Carnival lost value after some highly publicized service failures. Fast food holding company Yum! Brands encountered softness in its China operations, and athletic apparel seller Lululemon Athletica issued a disappointing revenue outlook, prompting the sale of the fund’s position. In addition, the fund did not own better sector performers such as travel services provider Priceline.com and entertainment programming distributor Netflix. In the consumer staples sector, the fund did not participate in gains posted by beverage and snack foods seller Pepsico and a variety of food companies that rallied in the midst of heightened mergers-and-acquisitions activity. In addition, spirits maker Beam posted mildly disappointing earnings. The fund achieved better relative results in the health care sector, as drugmaker Isis Pharmaceuticals scored successes with new products using advanced technologies. Biotechnology firm Gilead Sciences made progress with a new treatment for Hepatitis C, and the management team at Celgene issued an upbeat business outlook. Generic drug producer Actavis announced an acquisition that is expected to be highly accretive to earnings. In the industrials sector, restructuring at diversified manufacturer Honeywell International fueled higher quarterly earnings. Aerospace giant Boeing posted strong quarterly results due to rising aircraft orders. Manufacturing conglomerate Dover shed underperforming businesses and saw orders rise. Finally, 4 results from the financials sector were buoyed by investment manager Invesco, which advanced along with the capital markets, and by mortgage servicer Ocwen Financial, which is expected to benefit from higher long-term interest rates. Finding Ample Opportunities Among Large-Cap Stocks We have been encouraged by positive economic data, which suggests to us that sustained domestic and global economic growth is likely to persist, potentially fueling further rallies among stocks that tend to be sensitive to changes in the economic cycle. However, in the wake of the market’s recent gains, selectivity is likely to be key to investment success, and our stock selection process has continued to find opportunities among companies that, in our analysis, have created internal catalysts for earnings growth. July 15, 2013 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on the redemption of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through May 1, 2014, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund’s returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Russell 1000 Growth Index is an unmanaged index that measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. Index return does not reflect fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Large Cap Growth Fund from January 1, 2013 to June 30, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ 6.76 $ 10.46 $ 5.24 Ending value (after expenses) $ 1,113.00 $ 1,108.40 $ 1,114.90 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2013 Class A Class C Class I Expenses paid per $1,000 † $ 6.46 $ 9.99 $ 5.01 Ending value (after expenses) $ 1,018.40 $ 1,014.88 $ 1,019.84 † Expenses are equal to the fund’s annualized expense ratio of 1.29% for Class A, 2.00% for Class C and 1.00% for Class I, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2013 (Unaudited) Common Stocks—99.7% Shares Value ($) Automobiles & Components—1.0% Johnson Controls 8,060 Banks—1.9% Ocwen Financial 7,190 a 296,372 Wells Fargo & Co. 5,700 235,239 Capital Goods—11.0% Boeing 4,800 491,712 Caterpillar 5,060 417,399 Dover 6,600 512,556 Honeywell International 8,870 703,746 Ingersoll-Rand 9,890 549,093 United Technologies 4,690 435,889 Consumer Durables & Apparel—3.2% NIKE, Cl. B 8,090 515,171 Ralph Lauren 2,160 375,279 Consumer Services—2.6% Las Vegas Sands 8,140 430,850 Norwegian Cruise Line Holdings 9,820 297,644 Diversified Financials—1.3% Invesco 11,428 Energy—5.6% Gulfport Energy 6,000 a 282,420 Occidental Petroleum 3,100 276,613 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Phillips 66 5,300 312,223 Schlumberger 5,310 380,515 Valero Energy 9,000 312,930 Food & Staples Retailing—1.6% Costco Wholesale 4,170 Food, Beverage & Tobacco—7.2% Beam 5,920 373,611 Coca-Cola 14,620 586,408 Mead Johnson Nutrition 1,950 154,499 Mondelez International, Cl. A 9,700 276,741 Philip Morris International 7,460 646,185 Health Care Equipment & Services—3.0% Express Scripts Holding 8,700 a 536,703 Medtronic 5,900 303,673 Household & Personal Products—3.0% Colgate-Palmolive 6,300 360,927 Procter & Gamble 6,290 484,267 Materials—3.8% Celanese, Ser. A 6,900 309,120 Nucor 10,400 450,528 Praxair 2,660 306,326 Media—3.8% Comcast, Cl. A 11,140 466,543 8 Common Stocks (continued) Shares Value ($) Media (continued) Walt Disney 9,680 611,292 Pharmaceuticals, Biotech & Life Sciences—11.7% Actavis 2,250 a 283,995 Biogen Idec 1,280 a 275,456 Bristol-Myers Squibb 12,210 545,665 Gilead Sciences 8,300 a 425,043 GlaxoSmithKline, ADR 5,800 289,826 Illumina 4,260 a,b 318,818 Isis Pharmaceuticals 14,750 a,b 396,333 Shire, ADR 4,070 387,098 Teva Pharmaceutical Industries, ADR 9,500 372,400 Real Estate—.8% Digital Realty Trust 3,800 b,c Retailing—6.1% Amazon.com 2,220 a 616,472 Lowe’s 13,450 550,105 Tiffany & Co. 3,880 282,619 Urban Outfitters 6,650 a 267,463 Semiconductors & Semiconductor Equipment—4.2% Broadcom, Cl. A 9,070 306,203 KLA-Tencor 6,890 383,980 Micron Technology 34,780 a 498,397 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services—17.5% Accenture, Cl. A 4,820 346,847 Adobe Systems 8,660 a 394,550 Equinix 1,660 a 306,635 Google, Cl. A 1,460 a 1,285,340 International Business Machines 2,740 523,641 LinkedIn, Cl. A 2,430 a 433,269 Microsoft 9,340 322,510 salesforce.com 11,340 a 432,961 Splunk 8,900 a 412,604 Yahoo! 18,360 a 461,020 Technology Hardware & Equipment—7.1% Apple 3,340 1,322,907 Fusion-io 28,900 a,b 411,536 QUALCOMM 4,560 278,525 Telecommunication Services—1.4% Verizon Communications 8,040 Transportation—1.9% Union Pacific 3,380 Total Common Stocks (cost $23,021,522) Other Investment—.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $103,709) 103,709 d 10 Investment of Cash Collateral for Securities Loaned—4.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,249,157) 1,249,157 d Total Investments (cost $24,374,388) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2013, the value of the fund’s securities on loan was $1,222,638 and the value of the collateral held by the fund was $1,249,157. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 17.5 Consumer Durables & Apparel 3.2 Pharmaceuticals, Biotech & Health Care Equipment & Services 3.0 Life Sciences 11.7 Household & Personal Products 3.0 Capital Goods 11.0 Consumer Services 2.6 Food, Beverage & Tobacco 7.2 Banks 1.9 Technology Hardware & Equipment 7.1 Transportation 1.8 Retailing 6.1 Food & Staples Retailing 1.6 Energy 5.6 Telecommunication Services 1.4 Money Market Investments 4.8 Diversified Financials 1.3 Semiconductors & Semiconductor Automobiles & Components 1.0 Equipment 4.2 Real Estate .8 Materials 3.8 Media 3.8 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2013 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $1,222,638)—Note 1(b): Unaffiliated issuers 23,021,522 28,095,646 Affiliated issuers 1,352,866 1,352,866 Cash 1,696 Receivable for investment securities sold 450,351 Dividends and securities lending income receivable 28,104 Receivable for shares of Common Stock subscribed 552 Prepaid expenses 22,164 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 19,725 Liability for securities on loan—Note 1(b) 1,249,157 Payable for investment securities purchased 458,848 Accrued expenses 33,984 Net Assets ($) Composition of Net Assets ($): Paid-in capital 22,160,058 Accumulated undistributed investment income—net 74,661 Accumulated net realized gain (loss) on investments 880,822 Accumulated net unrealized appreciation (depreciation) on investments 5,074,124 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 1,327,571 248,319 26,613,775 Shares Outstanding 163,936 31,083 3,219,281 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2013 (Unaudited) Investment Income ($): Income: Cash dividends (net of $789 foreign taxes withheld at source): Unaffiliated issuers 209,711 Affiliated issuers 67 Income from securities lending—Note 1(b) 3,197 Total Income Expenses: Management fee—Note 3(a) 96,908 Professional fees 20,872 Registration fees 19,423 Prospectus and shareholders’ reports 6,806 Shareholder servicing costs—Note 3(c) 4,845 Custodian fees—Note 3(c) 3,177 Directors’ fees and expenses—Note 3(d) 1,225 Distribution fees—Note 3(b) 820 Loan commitment fees—Note 2 106 Interest expense—Note 2 94 Miscellaneous 6,729 Total Expenses Less—reduction in expenses due to undertakings—Note 3(a) (20,159 ) Less—reduction in fees due to earnings credits—Note 3(c) (25 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 903,202 Net unrealized appreciation (depreciation) on investments 2,011,084 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Operations ($): Investment income—net 72,154 216,436 Net realized gain (loss) on investments 903,202 4,728,883 Net unrealized appreciation (depreciation) on investments 2,011,084 (10,706 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Class A Shares (5,256 ) — Class I Shares (208,322 ) (112,759 ) Net realized gain on investments: Class A Shares (21,943 ) — Class C Shares (3,938 ) — Class I Shares (449,554 ) — Total Dividends ) ) Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 163,380 724,801 Class C Shares 74,916 62,496 Class I Shares 1,216,997 1,494,451 Dividends reinvested: Class A Shares 22,322 — Class C Shares 1,120 — Class I Shares 431,376 36,716 Cost of shares redeemed: Class A Shares (110,454 ) (352,437 ) Class C Shares (3,609 ) (132,301 ) Class I Shares (3,178,068 ) (18,616,056 ) Increase (Decrease) in Net Assets from Capital Stock Transactions ) ) Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 27,274,258 39,234,734 End of Period Undistributed investment income—net 74,661 216,085 14 Six Months Ended June 30, 2013 Year Ended (Unaudited) December 31, 2012 Capital Share Transactions: Class A a Shares sold 20,539 100,597 Shares issued for dividends reinvested 2,858 — Shares redeemed (13,878 ) (49,176 ) Net Increase (Decrease) in Shares Outstanding Class C a Shares sold 9,760 8,689 Shares issued for dividends reinvested 145 — Shares redeemed (434 ) (19,532 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 148,555 204,967 Shares issued for dividends reinvested 54,193 4,800 Shares redeemed (395,175 ) (2,577,717 ) Net Increase (Decrease) in Shares Outstanding ) ) a During the period ended June 30, 2013, 418 Class C shares representing $3,481 were exchanged for 413 Class A shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the fund’s Class A and Class I shares represents the financial highlights of the Class A and Institutional shares, respectively, of the fund’s predecessor, BNY Hamilton Large Cap Growth Fund (“Hamilton Large Cap Growth Fund”), before the fund commenced operations as of the close of business on September 12, 2008, and represents the performance of the fund’s Class A and Class I shares thereafter. Before the fund commenced operations, all of the net assets of the Hamilton Large Cap Growth Fund were transferred to the fund in exchange for Class A and Class I shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s and the fund’s predecessor’s financial statements. Six Months Ended June 30, 2013 Year Ended December 31, Class A Shares † (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 7.44 6.50 6.84 5.94 4.40 8.10 Investment Operations: Investment income (loss)—net a .01 .02 (.02 ) (.01 ) .01 .02 Net realized and unrealized gain (loss) on investments .82 .92 (.30 ) .92 1.53 (3.28 ) Total from Investment Operations .83 .94 (.32 ) .91 1.54 (3.26 ) Distributions: Dividends from investment income—net (.03 ) — (.02 ) (.02 ) — (.01 ) Dividends from net realized gain on investments (.14 ) — (.35 ) Return of capital — (.08 ) Total Distributions (.17 ) — (.02 ) (.02 ) — (.44 ) Settlement payment from unaffiliated third party — — — .01 — — Net asset value, end of period 8.10 7.44 6.50 6.84 5.94 4.40 Total Return (%) b 11.30 c 14.46 (4.73 ) 15.60 d 35.00 (41.90 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.48 e 1.57 1.47 1.66 2.37 1.10 Ratio of net expenses to average net assets 1.29 e 1.49 1.47 1.51 1.47 1.10 Ratio of net investment income (loss) to average net assets .26 e .28 (.24 ) (.13 ) .12 .20 Portfolio Turnover Rate 38.96 c 61.52 58.58 63.42 82.53 78 Net Assets, end of period ($ x 1,000) 1,328 1,149 670 475 279 7 † Represents information for Class A shares of the fund’s predecessor, Hamilton Large Cap Growth Fund, through September 12, 2008. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d If settlement payment from an unaffiliated third party was not made, total return would have been 15.43%. e Annualized. See notes to financial statements. 16 Six Months Ended June 30, 2013 Year Ended December 31, Class C Shares (Unaudited) 2012 2011 2010 2009 2008 a Per Share Data ($): Net asset value, beginning of period 7.34 6.45 6.83 5.95 4.43 6.42 Investment Operations: Investment income (loss)—net b (.02 ) (.04 ) (.07 ) (.05 ) (.03 ) .00 c Net realized and unrealized gain (loss) on investments .81 .93 (.31 ) .93 1.55 (1.99 ) Total from Investment Operations .79 .89 (.38 ) .88 1.52 (1.99 ) Distributions: Dividends from investment income—net — — — (.01 ) — — Dividends from net realized gain on investments (.14 ) — Total Distributions (.14 ) — — (.01 ) — — Settlement payment from unaffiliated third party — — — .01 — — Net asset value, end of period 7.99 7.34 6.45 6.83 5.95 4.43 Total Return (%) d 10.84 e 13.80 (5.56 ) 15.10 f 34.09 (31.00 ) e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.22 g 2.57 2.42 2.16 2.06 2.01 g Ratio of net expenses to average net assets 2.00 g 2.26 2.25 2.16 2.06 1.91 g Ratio of net investment income (loss) to average net assets (.45 ) g (.51 ) (1.02 ) (.81 ) (.48 ) .04 g Portfolio Turnover Rate 38.96 e 61.52 58.58 63.42 82.53 78 Net Assets, end of period ($ x 1,000) 248 159 209 52 83 12 a From September 13, 2008 (commencement of initial offering) to December 31, 2008. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f If settlement payment from an unaffiliated third party was not made, total return would have been 14.76%. g Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2013 Year Ended December 31, Class I Shares † (Unaudited) 2012 2011 2010 2009 2008 Per Share Data ($): Net asset value, beginning of period 7.61 6.64 6.97 6.03 4.44 8.20 Investment Operations: Investment income—net a .02 .05 .02 .03 .04 .04 Net realized and unrealized gain (loss) on investments .85 .94 (.31 ) .94 1.55 (3.34 ) Total from Investment Operations .87 .99 (.29 ) .97 1.59 (3.30 ) Distributions: Dividends from investment income—net (.07 ) (.02 ) (.04 ) (.04 ) — (.03 ) Dividends from net realized gain on investments (.14 ) — (.35 ) Return of capital — (.08 ) Total Distributions (.21 ) (.02 ) (.04 ) (.04 ) — (.46 ) Settlement payment from unaffiliated third party — — — .01 — — Net asset value, end of period 8.27 7.61 6.64 6.97 6.03 4.44 Total Return (%) 11.49 b 14.93 (4.23 ) 16.34 c 35.81 (42.03 ) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.14 d 1.11 1.00 .92 .88 .86 Ratio of net expenses to average net assets 1.00 d 1.05 .97 .88 .87 .84 Ratio of net investment income to average net assets .54 d .64 .24 .47 .75 .61 Portfolio Turnover Rate 38.96 b 61.52 58.58 63.42 82.53 78 Net Assets, end of period ($ x 1,000) 26,614 25,967 38,356 56,083 91,803 75,292 † Represents information for Institutional shares of the fund’s predecessor, Hamilton Large Cap Growth Fund through September 12, 2008. a Based on average shares outstanding at each month end. b Not annualized. c If settlement payment from an unaffiliated third party was not made, total return would have been 16.18%. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Large Cap Growth Fund (the “fund”) is a separate diversified series of Dreyfus Premier Investment Funds, Inc. (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering eight series, including the fund. The fund’s investment objective seeks to provide long-term capital appreciation. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares.The fund is authorized to issue 250 million shares of $.001 par value Common Stock.The fund currently offers three Classes of shares: Class A (100 million shares authorized), Class C (50 million shares authorized) and Class I (100 million shares authorized). Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The sales charge may be reduced or waived for certain purchases of Class A shares. Effective April 1, 2013, pursuant to new/modified front-end sales charge waivers, Class A shares of the fund may be purchased at net asset value without payment of a sales charge by (a) investors who participate in a self-directed investment brokerage account program offered by financial intermediaries that have entered The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) into an agreement with the fund’s Distributor (financial intermediaries offering self-directed investment brokerage accounts may or may not charge their customers a transaction fee) and (b) investors who purchase Class A shares directly through the fund’s Distributor, and either (i) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account with the Distributor in a Dreyfus-managed fund since on or before February 28, 2006, or (ii) such purchase is for a self-directed investment account that may or may not be subject to a transaction fee. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unad- 20 justed quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are categorized within Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Directors (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized within Level 3 of the fair value hierarchy. 22 The following is a summary of the inputs used as of June 30, 2013 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 27,046,322 — — Equity Securities— Foreign Common Stocks † 1,049,324 — — Mutual Funds 1,352,866 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2013, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2013,The Bank of NewYork Mellon earned $1,370 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2013 were as follows: Affiliated Investment Value Value Net Company 12/31/2012 ($) Purchases ($) Sales ($) 6/30/2013 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 47,946 2,994,067 2,938,304 103,709 .4 Dreyfus Institutional Cash Advantage Fund 1,577,820 6,238,802 6,567,465 1,249,157 4.4 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net real- 24 ized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2013, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2012 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2012 was as follows: ordinary income $112,759.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $210 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2013 was approximately $16,600 with a related weighted average annualized interest rate of 1.14%. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at an annual rate of .70% of the value of the fund’s average daily net assets and is payable monthly.The Manager had agreed from January 1, 2013 through March 30, 2013 to waive receipt of a portion of the fund’s management fee in the amount of .15% of the value of the fund’s average daily net assets.The Manager also had agreed from January 1, 2013 through April 30, 2013, to waive receipt of its fees and/or assume the expenses of the fund so that the direct expenses of none of the classes (excluding Rule 12b-1 Distribution Plan fees, Shareholder Services Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceeded 1.25% of the value of the fund’s average daily net assets.Thereafter, the Manager has agreed from May 1, 2013 through May 1, 2014, to waive receipt of its fees and/or assume the expenses of the fund so that the expenses of none of the classes (excluding certain expenses as described above) exceed .90% of the value of the fund’s average daily net assets.The reduction in expenses, pursuant to the undertakings, amounted to $20,159 during the period ended June 30, 2013. During the period ended June 30, 2013, the Distributor retained $121 from commissions earned on sales of the fund’s Class A shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended June 30, 2013, Class C shares were charged $820 pursuant to the Distribution Plan. 26 (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended June 30, 2013, Class A and Class C shares were charged $1,544 and $273, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing transfer agency services for the fund and cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $3,006 for transfer agency services and $173 for cash management services. Cash management fees were partially offset by earnings credits of $25.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2013, the fund was charged $3,177 pursuant to the custody agreement. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates The Bank of New York Mellon under a cash management agreement for performing certain cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2013, the fund was charged $98 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. During the period ended June 30, 2013, the fund was charged $4,630 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $16,360, Distribution Plan fees $147, Shareholder Services Plan fees $315, custodian fees $3,382, Chief Compliance Officer fees $4,630 and transfer agency fees $1,289, which are offset against an expense reimbursement currently in effect in the amount of $6,398. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2013, amounted to $10,749,302 and $12,453,172, respectively. At June 30, 2013, accumulated net unrealized appreciation on investments was $5,074,124, consisting of $5,669,550 gross unrealized appreciation and $595,426 gross unrealized depreciation. At June 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) At a meeting of the fund’s Board of Directors held on March 4-5, 2013, the Board considered the renewal of the fund’s Management Agreement pursuant to which Dreyfus provides the fund with investment advisory and administrative services (the “Agreement”). The Board members, none of whom are “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting, and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended December 31, 2012, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board discussed the results of the comparisons and noted that the fund’s total return performance was below the Performance Group and Performance Universe medians for the various periods, except for the one- and four-year periods when the fund’s performance was above and at, respectively, the Performance Group medians, and below the Performance Universe medians for all periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was below the Expense Group median, the fund’s actual management fee was at the Expense Group median and above the Expense Universe median and the fund’s total expense ratio was above the Expense Group and Expense Universe medians. 30 Dreyfus representatives noted that Dreyfus has contractually agreed to waive receipt of its fees and/or assume the expenses of the fund, until May 1, 2014, so that annual direct fund operating expenses (excluding Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed .90% of the value of the fund’s average daily net assets. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised or administered by Dreyfus that are in the same Lipper category as the fund and (2) paid to Dreyfus or the Dreyfus-affiliated primary employer of the fund’s primary portfolio manager(s) for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund and the aggregate profitability percentage to Dreyfus of managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided by Dreyfus. The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex.The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) The Board’s counsel stated that the Board should consider the profitability analysis (1) as part of the evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus from acting as investment adviser and noted the soft dollar arrangements in effect for trading the fund’s investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s improved performance. The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. 32 The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus and its affiliates, of the fund and the services provided to the fund by Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, it should be noted that the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined that renewal of the Agreement was in the best interests of the fund and its shareholders. The Fund 33 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 20, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 20, 2013 By: /s/ James Windels James Windels, Treasurer Date: August 20, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
